— Appeals by defendant from four judgments of the Supreme Court, Kings County (Goldstein, J.), all rendered October 23, 1981, each convicting him of robbery in the first degree, upon a plea of guilty, and imposing sentence. Judgments affirmed. We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel is granted leave to withdraw as counsel (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Titone, J. P., Brown, Rubin and Boyers, JJ., concur.